Citation Nr: 1539715	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-15 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDINGS OF FACT

1.  The evidence is roughly in equipoise in regard to whether the Veteran has hearing loss disability related to noise exposure in service.

2.  The evidence is roughly in equipoise in regard to whether the Veteran has tinnitus related to noise exposure in service


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for bilateral hearing loss disability and tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2014).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active naval service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensely v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154.

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Veteran contends that he has bilateral hearing loss disability and tinnitus related to his active service.  Statements from the Veteran reflect that he was exposed to loud noises while in the military.  See VA Form 21-526 (November 2011).  The Veteran reported he first noticed ringing ears and diminished hearing acuity in January 1968 after exposure to artillery fire without hearing protection.  See VA Form 21-4138 (November 2011).  See also Correspondence (November 2012) and Hearing Transcript (July 2015).

Having carefully reviewed the evidence of record, the Board finds that the evidence of record, both for and against the claims, is roughly in equipoise and, therefore, service connection is warranted for bilateral hearing loss disability and tinnitus.

Weighing against the claims, the Veteran's service treatment records reflect no complaints or findings for hearing loss or ringing ears.  Hearing complaints are first documented several decades after service separation.  Report of VA audiological examination dated in October 2012 diagnosed a hearing loss disability for VA purposes along with tinnitus, but the examiner concluded that the disorders were not due to service because there was no evidence of hearing loss or tinnitus at the time of the Veteran's service separation.  Therefore, the many years intervening the Veteran's military service and the first documented findings for hearing disorders (sensorineural hearing loss disability and tinnitus) coupled with the negative medical opinion on VA examination in October 2012, weigh against the claims.

However, weighing in favor of the claims is the Veteran's July 2015 hearing testimony and a June 2015 favorable medical opinion.  At his July 2015 hearing, the Veteran provided competent and credible testimony on his exposure to artillery fire and loud noises from his armored personnel carrier, in addition to the onset of symptoms in service.  The June 2015 private medical opinion indicated that it was more likely than not that the Veteran's current hearing problems were attributable to noise exposure in service, noting that the type of hearing loss shown is consistent with the Veteran's history of artillery noise exposure.

The Board notes that, in this regard, the Veteran is competent to report his symptoms, Layno v. Brown, 6 Vet. App. 465, 469 (1994), and credible in the absence of any clear incongruities in the record.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The lay and medical evidence here is probative in this matter.  Also, the Board has considered that the Veteran's report of acoustic trauma from military noise is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).

Weighing the evidence of record, the Board finds that there is an approximate balance of the evidence in regard to the claims for service connection for hearing loss disability and tinnitus.  The record reflects the presence of a hearing loss disability as defined by 38 C.F.R. § 3.385, exposure to acoustic trauma in service, a competent and credible history of hearing loss and tinnitus since noise exposure in service, and a medical nexus opinion in support of the claim.  However, the record also reflects no hearing loss disability as defined by VA either in service or soon after service separation, no documented complaints of hearing loss or for many years after service discharge, many years intervening service and a diagnosed hearing loss disability, and a negative medical opinion.  Here, one opinion is not clearly more credible or probative than the other medical opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, the medical opinion obtained by VA and the Veteran are evenly weighted.

Accordingly, as the evidence is roughly in equipoise, the benefit-of-the-doubt is afforded to the Veteran.  Therefore, the claims are granted.  38 U.S.C.A. § 5107; 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


